Citation Nr: 0910226	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Timeliness of request for waiver of collection of an 
indebtedness.


REPRESENTATION

Appellant represented by:	Bet Tzedek Legal Services


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran submitted two VA Form 9s in March 2006.  In one 
of these, he requested a hearing.  In correspondence dated in 
July 2008, the Veteran's representative asserted that the 
Veteran still wanted a hearing before a Board member, but 
that he was unable to attend the hearing.  The representative 
stated that Veteran waived his right to attend the hearing 
and that his representative would appear on his behalf.  In 
January 2009, the representative appeared before the 
undersigned at the RO to present argument.  A transcript of 
this oral presentation has been associated with the claims 
file.  The Board deems the Veteran's hearing request to be 
withdrawn.  38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  The Veteran was incarcerated for a felony on October [redacted], 
1990.  

2.  The Veteran did not inform VA of his incarceration or 
file a claim for an apportionment of his benefits.

3.  The Veteran was notified that he had an outstanding debt 
of $7,279 in correspondence dated August 12, 1999; the 
correspondence was sent to his last address of record and did 
not include his prisoner identification number.

4.  VA's failure to include the prison identification number 
on the August 12, 1999 correspondence did not result in a 
delay of the Veteran's receipt of the notice. 

5.  The Veteran did not request for waiver until November 24, 
2004.  




CONCLUSIONS OF LAW

The Veteran's request for a waiver was not timely.  
38 U.S.C.A. § 5302(a), (c) (West 2002); 38 C.F.R. § 1.963 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Veteran has two service-connected disabilities with a 
combined rating of 20 percent, effective June 1978.  This 
appeal arises out of VA's reduction of the amount of his 
compensation due to his incarceration, which began on October 
[redacted], 1990.  See 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665(a)(2008).  

In correspondence dated in December 1998, a United States 
Senator from Iowa informed VA that the Veteran was 
incarcerated in a state prison in California.  There was no 
date stamped on the correspondence indicating when it was 
received at VA and the Board will presume it was received on 
the date of the correspondence.  This was the earliest record 
in the claims file indicating that the Veteran was 
incarcerated.  

In a letter from the Veteran to the Senator, dated January 
12, 1999, the Veteran explained that prior to his 
incarceration, he had his VA benefits payments directly 
deposited to a joint account he had opened with his parents, 
[redacted] at the Citizens Bank in Arkansas in spring 
1989.  The Veteran explained that his mother died in 1997 and 
his father was placed in a home in August 1998.  The Veteran 
explained to the Senator that he was attempting to have his 
VA benefits assigned to another family member.  The Veteran 
stated that this family member had been trying to get VA to 
deposit the money into her account in a bank in Lawton, Iowa.  
The Veteran explained that he and his family member were 
having no luck accomplishing this.  The Senator forwarded the 
letter to VA, which was received at the RO in January 1999.

In a letter dated in June 1999, the RO informed the Veteran 
that because of his incarceration, his benefits were to be 
reduced, effective July 1, 1999.  See 38 C.F.R. § 3.665(a) 
(2008) (providing for a reduction of benefits for 
incarcerated beneficiaries).  The RO also referenced an April 
29, 1999 correspondence in which it had informed the Veteran 
that it was going to reduce his benefits.  A letter of that 
date addressed to a United States Senator was in the claims 
file; however, there was no such correspondence addressed to 
the Veteran.  The Veteran's prisoner identification number 
and box number were both affixed to the June 1999 letter.

In correspondence dated in June 1999 and received at the RO 
in July 1999, the Veteran informed VA that around spring of 
1989, he changed the direct deposit for his VA disability 
checks from his account to his parents' account for their 
support.  The Veteran stated that in October 1990, he entered 
state prison to serve a term of 17 years to life.  The 
Veteran stated he was informed by prison staff that his 
direct deposit arrangement was in accordance with the law.  
The Veteran also informed VA that in the summer of 1997, he 
was interviewed by D.R., a VA employee from the Los Angeles 
RO.  The Veteran stated that the purpose of this meeting was 
to "update his file."  The Veteran stated that the 
representative informed him that he was only entitled to 10 
percent of his benefits while in prison, but because the 
whole compensation check was going to his father, that this 
arrangement was "fine."  The Veteran stated that in January 
1999, a VA representative named D.J., from the Sioux City, 
Iowa Vet Center assisted him with changing the direct deposit 
to go into the account managed by his father.  The Veteran 
asserted that from a time prior to his incarceration to the 
present, he had not received any VA benefits.

In July 1999, the RO received notice from a California penal 
institution confirming that the Veteran was committed to that 
institution on October [redacted], 1990 for a sentence of 17 years to 
life.  

In correspondence dated July 23, 1999, the RO informed the 
Veteran of his amended compensation rate.  The RO advised 
that the adjustment resulted in an overpayment of benefits VA 
paid to him.  The Veteran was informed that he would be 
notified of the exact amount of the overpayment.  The RO 
advised that it would also give him information about 
repayment.  The Veteran was instructed that if the mailing 
address was different from that shown on the letter that he 
was to advise VA immediately of any changes.  The Veteran was 
informed that he could appeal the determination and that to 
do so, he needed to submit a notice of disagreement within 
one year of the date of the letter.  The Veteran's prisoner 
identification number and box number were both affixed to 
this letter.  

In correspondence dated July 28, 1999, the RO informed the 
Veteran it had reduced his monthly compensation rate from 20 
percent to 10 percent in compliance with applicable federal 
regulations pertaining to incarcerated veterans.  The Veteran 
was informed of his right to appeal.  Specifically, he was 
instructed he had one year to submit a notice of 
disagreement.  The Veteran's prison identification number was 
not affixed to this letter.  The Veteran later submitted a 
copy of this letter to VA in March 2006, labeled "exhibit 
1," and acknowledged that he had received it.  

In correspondence from the VA Debt Management Center (DMC), 
dated August 12, 1999, the Veteran was informed that he owed 
$7,279 because he had been paid more than he was entitled to 
receive.  The Veteran was informed that he had a right to 
dispute the debt.  The Veteran was also informed he had the 
right to request a waiver of the debt.  The Veteran was 
informed that if he wished to dispute the debt or request 
waiver, he had to do so within the next 30 days to prevent 
the withholding of his benefits.  The Veteran was also 
informed that his right to request a waiver lasted 180 days.  
The Veteran's prison identification number was not affixed to 
this letter.  

On March 6, 2000, the RO received correspondence from the 
Veteran via Disabled American Veterans in which he explained 
that he was having problems with VA regarding payment of his 
disability benefits to his father.  Also at that time, the 
Veteran submitted copies of previous correspondences between 
him and VA concerning the debt.  Among the documents was the 
July 23, 1999 notice that informed the Veteran of his right 
to appeal the overpayment decision.  The Veteran reiterated 
much of what he had said in the June 1999 correspondence.  In 
particular, he stated that he had met with a VA 
representative in August 1997 who had verified that his 
payment of benefits to his parents "was in order."  In 
August 2000, the Veteran's representative submitted the same 
documents the Veteran had submitted in March 2000.  There is 
no evidence that VA responded to the Veteran's or his 
representative's correspondence.  

No additional documents were received into the claims file 
until December 2003, when VA received a number of documents.  
Among those was a letter from the Veteran to a Fresno County 
Veteran's Service Officer (VSO), dated in November 2003.  In 
that letter, the Veteran explained that he had written to the 
Los Angeles RO in January 2003, apparently to inquire about 
his debt.  There was no record of this in the claims file.

On the advice of the Fresno County Veteran's Service Officer, 
the Veteran again wrote to the RO inquiring about his debt.  
This correspondence was received in December 2003.  The 
Veteran referenced his June 1999 correspondence and stated he 
had not received any response.  The Veteran requested help in 
resolving the issue.  The RO did not respond to this inquiry.

In September 2004, the RO received another letter from a 
Fresno County VSO.  In that letter, the VSO requested that a 
VA staff member review the Veteran's file and respond to his 
concerns.  There is no evidence that the RO responded to this 
inquiry.

In a letter to the Veteran from S.T., National Service 
Officer of Disabled American Veterans, dated in October 2004, 
S.T. informed the Veteran he had reviewed the Veteran's 
claims file.  Based on this review, S.T. concluded that there 
was no authorization to establish either of his parents as 
being dependents pursuant to the regulatory provisions of 
38 C.F.R. § 3.250.  S.T. also stated that no request for an 
apportionment had been received by either of the Veteran's 
parents.  S.T. informed the Veteran that the overpayment was 
proper and subject to recoupment.  S.T. also informed the 
Veteran that his request for a waiver had expired 30 days 
following VA's notification to him, dated August 12, 1999.  

On November 24, 2004, the RO received a document entitled 
"request for waiver of debt" for the Veteran.  The Veteran 
reiterated that he had not been advised of his right for a 
waiver and that the waiver should be effective August 1999.   
The Veteran has maintained that the October 2004 letter from 
Disabled American Veterans was the first notice he had 
received of his right to request a waiver.  

On December 1, 2004, the RO received a document entitled 
"notice of disagreement."  In this document, the Veteran 
asserted he had not been advised of his appellate rights in 
1999 and he had never been informed of his right to request a 
waiver.  The Veteran also stated that VA was aware of his 
incarceration and had known to whom and where his benefits 
were being sent.  He stated that in 1989 he had properly 
apportioned his benefits to his parents with VA's help.  The 
Veteran also stated that in October 1990, the California 
Department of Corrections notified VA of his incarceration, 
as per procedures.  The Veteran also stated that in December 
1990, he filed a PTSD claim with the on-site VA 
representative, but that a staff psychiatrist at the prison 
told him VA was unable to find his "psych file."  

Regarding the bank accounts to which the funds were 
deposited, the Veteran asserted that from early 1989 to July 
1999, the money was sent to his parents' account.  He also 
stated that the money on the checks had to match the name on 
the account.  The Veteran stated that he had no account at 
Citizen's Bank. 

In support of his claim, the Veteran submitted photocopies of 
appointment slips from his prison.  One was dated in August 
1997 and the other in October 1997.  According to these 
slips, the Veteran was visited by D.R., a VA representative, 
on both occasions.  

In a memorandum dated in January 2005, the Chief of 
Operations from the Committee certified that the first demand 
letter was sent in August 1999 to the Veteran's address.  The 
address included a box number, city, state, and zip code.  
The address did not include the Veteran's prisoner 
identification number.   

In correspondence dated in December 2008, the Veteran noticed 
that when he had received a copy of his claims file, he found 
7 documents from 3 different Veterans.  The Veteran stated 
that this supported his contention that VA either lost or 
misfiled his apportionment paperwork for his parents.  The 
Veteran also noted that his claims file had returned 
envelops, which indicated that mail VA had sent to him had 
been returned as undeliverable on a number of occasions.  The 
Veteran asserted that the August 1999 debt notification did 
not have a complete or correct mailing address on it.  The 
Veteran observed that all the mail sent before the August 
1999 debt notification and all the mail sent just after it 
had a complete and correct mailing address.

As discussed more fully above, the Veteran was unable to 
report to his scheduled hearing, but at that time his 
representative did appear before the undersigned and 
presented argument on the Veteran's behalf.  At that time, 
the representative asserted that the August 12, 1999 debt 
notification did not contain the Veteran's prison number.  
California regulations, according to the representative, 
provided that if a prisoner's identification number was not 
on the mailing, it was either returned to the sender or 
destroyed.  The representative stated that the first time the 
Veteran received notice of the debt was in the October 2004 
letter from Disabled American Veterans.  The representative 
asserted that the Veteran's request for a waiver, received in 
November 2004, should be considered timely because the 
Veteran was not notified of his right to request such a 
waiver until October 2004.

The representative also submitted a written brief, dated in 
January 2009, which is summarized as follows.  The Veteran 
had been apportioning his disability benefits from VA 
pursuant to 38 C.F.R. § 3.250 and 3.665 to his dependent 
parents while he was incarcerated at the Pleasant Valley 
State Prison.  This continued until July 1999 when the 
Veteran's step-sister closed his parents' account due to his 
mother's death and his father's state in a managed-care 
facility.  Upon learning of this, the Veteran advised VA.  
The representative asserted that the VA benefits rate should 
have been reduced from 20 percent to 10 percent at that time.  

The representative then noted that some correspondence from 
VA had the Veteran's prisoner identification number attached, 
while others did not.  For example, correspondencessent to 
the Veteran in June and July 1999 had his prison 
identification number.  In a second correspondence dated in 
July 1999, VA did not include his prison identification 
number.  In this letter, VA informed the Veteran he had been 
overpaid and would be notified about the exact amount of 
overpayment.  The August 1999 correspondence, in which the VA 
DMC informed the Veteran he owed $7,279, did not include the 
prisoner identification number.   

The representative argued that the November 18, 2004 waiver 
request falls within the exception to the 180-day deadline 
cited in 38 C.F.R. § 1.963 and 38 U.S.C.A. § 5302(a).  The 
representative argued that the Veteran did not receive the 
August 1999 debt notification letter because VA did not 
include the Veteran's prison identification number on the 
mailing.  Instead, VA had only included the prison's post 
office box number, a housing assignment number, and the city, 
state, and zip code.  California regulations, the 
representative asserted, required that the prison 
identification number be provided.  The representative 
argued, that "[w]ithout a prisoner ID number the mail will 
be returned to the sender or, if the sender cannot be 
identified, destroyed."  (Emphasis in original).  

The representative also argued that the Veteran's status as a 
prisoner rendered it nearly impossible for him to remedy an 
error in a timely fashion.  The representative asserted that 
these were "other circumstances beyond the debtor's 
control."  See 38 C.F.R. § 3.1963 (2008).  

Timeliness of Waiver Request

Recovery of overpayments shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on part 
of the person having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(a), (c) (West 2002); 38 C.F.R. § 1.963 
(2008).  

A request for waiver of an indebtedness must be made within 
180 days following the date of a notice of indebtedness, for 
notices issued on or after April 1, 1983.  Id.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrated to the Chairperson of the Committee that, as a 
result of an error by either VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
Id.  

VA regulations provide that "notice" means written notice 
sent to a claimant or payee at his latest address of record.  
38 C.F.R. § 3.1(q) (2008).  In the absence of clear and 
convincing evidence to the contrary, the law presumes 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. at 309 (1992).  A statement from the 
claimant that he did not receive applicable notice is not 
enough to rebut the presumption.  YT v. Brown, 9 Vet. App. 
195, 199 (1996).

The Veteran had 180 days from the mailing of the August 12, 
1999 notice to request a waiver, unless there was a delay due 
to the circumstances described above.  First, the Board 
considers the representative's argument concerning the 
possibility that the Veteran's mail was destroyed upon 
receipt at the correctional institution.  The California 
regulation the representative cited provides for the 
following:  Outgoing inmate mail must contain a return 
address on the outside of the letter or package.  It will 
include the inmate's name, the address designated by the 
facility for inmate mail, and the inmate's register number or 
prison identification.  15 C.C.R. § 3147(a)(3) (2006).  There 
is no specific requirement found in this subsection of the 
regulation pertaining to incoming inmate mail.  

Section 3147 provides, in regards to incoming mail, that such 
mail that is disallowed under the provisions of that article, 
under facility procedures, or pursuant to an appeal, shall be 
destroyed or mailed at the inmate's expense to an approved 
outside correspondence.  15 C.C.R. § 3147(a)(5)(B) (2006).  
The regulation further provides that undelivered [incoming] 
mail shall be destroyed 15 days after notification of 
undelivered mail is forwarded to the inmate unless the inmate 
designates who is to receive the mail and authorized 
withdrawal from their trust account to pay for the expense of 
mailing, or as authorized by institution head, provides 
sufficient postage stamps already in the inmate's possession.  
Id.  

The Board acknowledges that "all incoming and outgoing 
mail" is to be handled in accordance with the rules found 
under section 3147(a).  That, however, does not mean that all 
rules specifically pertaining to outgoing mail also apply to 
incoming mail as well.  To the contrary, that only outgoing 
inmate mail is listed under the inmate number requirement 
found in subsection (a)(3), and that there is no 
corresponding requirement for incoming mail indicates that 
this requirement is applicable only to outgoing mail.  

Moreover, requiring that incoming mail contain a prisoner 
identification number or else it be destroyed or returned to 
sender would be inconsistent with the notice requirement for 
"disallowed" incoming mail.  There would be no other 
purpose for a prisoner identification number than to identify 
the prisoner.  If the inmate is provided notice of disallowed 
incoming mail prior to its destruction, it is no longer 
necessary to identify him.

Thus, there is no specific requirement in the regulation that 
incoming mail be affixed with a prisoner's inmate number and 
given that such a requirement would be inconsistent with the 
notice requirement found under section 3147(a)(5)(B), it 
would not be reasonable to find that such a requirement is 
implied by the regulation.  This regulation does not support 
finding that VA's failure to include the Veteran's prison 
number on the August 1999 notice created a delay in receipt 
of notification of the indebtedness.  38 U.S.C.A. § 5302 
(West 2001); 38 C.F.R. § 1.963 (2008).

The Board also notes that the Veteran had received the July 
28, 1999 letter, which did not have his prisoner 
identification number.  Thus, not having the prisoner 
identification number attached does not preclude the 
possibility that the August 12, 1999 letter was in fact 
received.  To the extent that VA erred by not including the 
Veteran's prisoner identification letter on the August 12, 
1999 correspondence, the Board finds that such error was 
harmless.    

The Board has also considered whether the Veteran has 
demonstrated there was a delay in receiving notification as a 
result of an error by either the postal authorities or due to 
other circumstances beyond the debtor's control.  The 
evidence does not support such a finding.  The Veteran's 
incarcerated status, by itself, does not demonstrate a delay 
in receiving notification beyond his control.  As explained 
above, there did not appear to be any prison mail procedures 
that would have created such a delay.  There are also no 
specific allegations as to how the Veteran's incarcerated 
status affected his ability to request a timely waiver.  The 
Board recognizes that as a prisoner, the Veteran's freedom, 
mobility, and resources are substantially diminished.  
However, the evidence does not support finding that any 
particular circumstance beyond the Veteran's control resulted 
in a delayed notification.

The Board acknowledges that VA's requirement to 
sympathetically read pro se submissions applies to waivers.  
Edwards v. Peake, 22 Vet. App. 57, 60-61 (2008).  However, 
even if the Board were to consider whether the correspondence 
received in March 2000 could be construed as a request for a 
waiver, it was not submitted within 180 days of the August 
12, 1999 notice.

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether there is any outstanding 
duty to notify or assist the Veteran as in developing this 
claim as required by the VCAA, but finds there is not.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  The Court has held that VCAA does not apply to 
cases involving the waiver of recovery of overpayment claims.  
Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

A timely request for the waiver of an overpayment of VA 
compensation benefits in the amount of $7,279 not having been 
made, the appeal is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


